Citation Nr: 1739606	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-35 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a jaw disorder.

2.  Entitlement to service connection for a jaw disorder. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to an increased initial rating for gastroesophageal reflux disease (GERD), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from August 1972 to December 1974.

This appeal arises before the Board of Veterans' Appeals (Board) from July 2010 and August 2010 rating decisions in which the Department of Veteran Affairs (VA) St. Petersburg, Florida, Regional Office (RO) reopened and denied entitlement to service connection for a jaw disorder, granted service connection for GERD at 10 percent disabling, effective February 11, 2010, and denied service connection for PTSD.  

In May 2017, the Veteran testified before the undersigned Veterans Law Judge at a Video Conference hearing.  A copy of the transcript has been associated with the claims file.  

The issues of service connection for a jaw disorder and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for a jaw disorder was denied in a September 1991 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the final September 1991 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a jaw disorder.

3.  The evidence of record does not establish that the Veteran's symptoms of GERD are so severe as to cause considerable or severe impairment of health.


CONCLUSIONS OF LAW

1.  The September 1991 rating decision that denied service connection for a jaw disorder is final.  38 U.S.C.A. §§ 7105(c), 5103(a), (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  Evidence received since the final September 1991 rating decision is new and material; the criteria to reopen the claim for service connection for a jaw disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156 (2016).

3.  The criteria for a disability rating in excess of 10 percent for service-connected GERD were not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.25, 4.114, Diagnostic Code 7346 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  NEW AND MATERIAL EVIDENCE

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A  (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A (f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).

New evidence means existing evidence not previously submitted to VA. 38 C.F.R. § 3.156(a) (2016).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The United States Court of Appeals for Veterans Claims (Court) held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2016) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id. 

In July 1991, the Veteran filed a claim to establish service connection for a jaw disorder.  The Veteran's claim was denied in a September 1991 rating decision on the basis that there was no evidence to show the Veteran incurred or aggravated jaw damage during his military service and that his in-service tonsillitis was acute and transitory in nature.  Although the Veteran was notified of this rating decision and his appellate rights, he did not perfect an appeal to the Board, nor did he submit new and material evidence within a year of the rating decision.  Therefore, the September 1991 rating decision became final.  See 38 C.F.R § 3.156(b) (2016).  

In February 2010, the Veteran filed his request to reopen the claim for service connection for a jaw disorder.  In the July 2010 rating decision on appeal, the RO reopened the Veteran's claim, but denied it based on the merits.

The Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The evidence received subsequent to the September 1991 rating decision includes, in relevant part, the Veteran's testimony regarding his claimed in-service incurrence.  The Veteran gave a more detailed description, including asserting that he was seen by a dentist instead of a medical doctor when he was diagnosed with tonsillitis, which is usually diagnosed by a medical doctor.  In this regard, the Veteran's claim had been previously denied because there was no nexus between his in-service tonsillitis and his current jaw disability.  However, the Veteran's statements provide details as to the nature of his treatment in service that, if proven true, could contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability.

Therefore, as the threshold for reopening a claim is low, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a jaw disorder is reopened.  Moreover, because the request was submitted within the appeals period of the July 2010 decision, the Board considers the evidence to be filed in connection with the claim pending at the beginning of the July 2010 appeal period.  See 38 C.F.R. § 3.156(b) (2016).

III.  INCREASED RATING

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2016).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, otherwise the lower rating will apply, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found- a practice known as "staged" ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The Veteran is currently rated under 38 C.F.R. § 4.114, Diagnostic Code 7346, at a 10 percent disabling evaluation.  The Rating Schedule does not provide a specific diagnostic code for evaluation of GERD.  Thus, the Veteran's GERD has been evaluated as analogous to the hiatal hernia and the diagnostic criteria set forth in Diagnostic Code 7346.  Under Diagnostic Code 7346, which is governed by a General Rating Formula for Digestive System (General Rating Formula), a 10 percent rating is warranted when the evidence shows two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2016).

A 30 percent evaluation is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.

A maximum 60 percent evaluation contemplates a level of impairment which includes symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.

Turning to the record of evidence, in a December 2005 general VA examination, the examiner stated that the Veteran had a longstanding history of gastroesophageal reflux disease for at least 10 years.  The examiner reported that the Veteran takes daily medication for this.  The Veteran stated that, with medication, his symptoms were significantly better, but he still had symptoms approximately every other day.  The Veteran went on to state that his symptoms were often triggered by certain foods which he tried to avoid, but sometimes occurred regardless of what he ate.  

In a June 2009 VA medical record, the Veteran presented in the ER with elevated blood pressure and headaches.  The Veteran stated that he had not been taking his medication for few days and had headache for which he took ibuprofen.  The Veteran reported increasing acid reflux.  The Veteran denied chest pain, palpitation, SOB, dizziness, or syncope.  The Veteran reported that the day before, he ate junk food, after which he had vomiting three times the day he went to the ER.  At the time of examination, the Veteran had no episodes of vomiting or nausea.

In May 2010, the Veteran was afforded a VA examination for esophagus and hiatal hernia.  The Veteran stated that his symptoms were worse after eating and persisted to present.  The Veteran went on to report that he had a lot of belching, discomfort, and had to sit upright after eating.  The examiner reported that the Veteran had no history of hospitalization or surgery related to the esophagus, no history of trauma to the esophagus, no nausea associated with GERD, no dysphagia, no hematemesis or melena, no history of esophageal dilation, and no history of esophageal distress.  The examiner did note symptoms of heartburn with daily frequency.  The examiner also noted a history of regurgitation of undigested food that occurred less than weekly.

In April 2015, the Veteran was afforded another VA examination.  The examiner noted symptoms of persistently recurrent epigastric distress, pyrosis, reflux, and substernal pain.  The examiner also noted sleep disturbance caused by esophageal reflux, and nausea and vomiting four or more times a year, each lasting less than one day.  The examiner noted that the Veteran's diagnosed and treated GERD would have little to no effect on his ability to function in an occupational environment and would not limit him in any foreseeable way.

In a May 2017 hearing, the Veteran stated that he had a terrible stomach pain and sometimes threw up.  The Veteran further stated that he couldn't eat certain foods anymore.  The Veteran testified that he took a pill twice a day.  The Veteran reported that sometimes he had stomach pain and vomiting while trying to sleep.  He also had regurgitation, heartburn, and trouble swallowing only when he had regurgitation.  The Veteran stated that he had this since the military and has been suffering with it since then.

After consideration of the lay and objective evidence of record, the Board finds that an initial rating of 10 percent is appropriate.  The Veteran presented symptoms of frequent belching, discomfort, heartburn and occasional regurgitation and vomiting.  The Veteran's disability more closely approximates to a 10 percent rating evaluation.

The Board notes that the April 2015 VA examination presented objective findings of vomiting, pyrosis, reflux, substernal pain and hematemesis.  While these symptoms were documented, a 30 percent rating requires that such symptoms cause a considerable impairment of health.  Moreover, while these symptoms align with the listed examples of symptoms for a 60 percent rating, in order to warrant such rating, these symptoms must result in severe impairment of health.  The examiner opined that GERD would have little to no effect on his ability to function in an occupational environment and would not limit him in any foreseeable way.  Therefore, a 30 percent rating is not warranted.  Likewise, a maximum 60 percent rating is not warranted.

In reaching this decision, the Board has considered the Veteran's lay statements and the supporting statements submitted on his behalf.  The Board notes that the Veteran and his family are competent to report observations with regard to the severity of his symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds these lay statements to be credible and consistent with the rating now assigned.  To the extent he argues his symptomatology is more severe, the Veteran's statements must be weighed against the other evidence of the record.  Here, the specific examination findings of trained health care professionals and documented medical treatment records are of greater probative weight than the more general lay assertions that a rating higher than 10 percent is warranted.

For all these reasons, a rating in excess of 10 percent for GERD is denied.


ORDER

The Board having determined that new and material evidence has been received, the claim of entitlement to service connection for a jaw disorder is reopened.

Entitlement to an increased initial rating for GERD, currently rated as 10 percent disabling, is denied. 




REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to determining the etiology and nature of the Veteran's claimed jaw disorder and PTSD.

Jaw Disorder

VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/ recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran contends that his current jaw disorder is due to an in-service treatment in which an oral contraption was left in the Veteran's mouth for an extended period of time.  In June 2010, the Veteran was afforded a VA examination.  The examiner concluded that current jaw pain was not caused by service.  The examiner stated that one of the bases for this determination was that there was no complaint relating to TMJ until December 2008.  However, the record indicates that the Veteran sought treatment for his jaw in July 1991.  Because the June 2010 examination is based on an incorrect premise, the Board finds this medical opinion to be inadequate.  Thus, a remand for an addendum opinion is necessary.

PTSD 

The Veteran contends that he has a psychiatric disorder, to include PTSD, that can be attributed to an assault that occurred while in a military penitentiary during a four month sentence.  Specifically, the Veteran asserts that he was molested by two soldiers for the last month of his stay.  Moreover, the Veteran asserts that he told an officer, but was told to remain silent about the incident.  In a May 2017 Board hearing, the Veteran stated that he was not given a VA examination in regard to his PTSD claim. 

VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/ recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

If a PTSD claim is based on in-service personal assault, evidence from sources other than a Veteran's service records may corroborate his account of the stressor incident.  38 C.F.R. § 3.304 (f)(5) (2016).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

Moreover, it is well established that if a PTSD claim is based on an in-service personal assault, medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  Specifically, 38 C.F.R. § 3.304 (f)(5), allows Veterans claiming PTSD from an in-service military assault to submit evidence other than in-service medical records to corroborate the occurrence of a stressor, and this includes medical opinion evidence.  Menegassi, 638 F.3d at 1382; see also 67 Fed. Reg. 10,330, 10,330-31 (Mar. 7, 2002).

In November 2010 and December 2010 VA records, the examiners reported symptomology of PTSD due to military sexual trauma (MST), including hypervigilance, elevated physiological reactivity, and psychological distress when triggered, exaggerated startle response, intermittent sleep problems (insomnia, fragmentation, nightmares), intrusive thought and re-experiencing episodes, mood lability, anxiety, irritability, anger, fatigue, physical and cognitive avoidance of crowds and specific types of places, persecutory inner dialogue, isolation, anhedonia, sense of foreshortened future, diminished interest in significant activities, detachment from others, and difficulties with intimacy/interpersonal relationships.  The examiners' reports did not provide an adequate opinion regarding a link between the Veteran's service and his PTSD.  Therefore, a remand is necessary to obtain a medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims file to an appropriate VA examiner for an addendum opinion regarding the Veteran's jaw disorder.  The examiner should determine the nature and etiology of any jaw disorder.  The claims file must be provided to and be reviewed by the examiner.  The examiner shall consider all other medical records associated with this file during review, including the July 1991 medical record.  The examiner should provide an opinion as to the following:

Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's jaw disorder, was manifested in, caused by, or is otherwise etiologically related to, his period of service.  

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include any assertions as to onset and continuity of symptoms.  The examiner should explain the medical basis for the conclusion reached.

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled

2.  Schedule the Veteran for an appropriate VA examination to obtain a medical opinion concerning the etiology of his psychiatric diagnosis of record.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner shall consider all other medical records associated with this file during review, including the November 2010 and December 2010 VA mental health treatment records.

The examiner is asked to offer the following opinions:

a.  Whether the Veteran's current PTSD symptoms present as consistent with his claimed in-service stressor accounts of personal assault during his period of service.

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD was manifested in, caused by, or is otherwise etiologically related to, his period of service.  

In rendering the requested opinions, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include any assertions as to onset and continuity of symptoms.  The examiner should explain the medical basis for the conclusions reached.

3.  After any additional development deemed warranted, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


